DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 11/18/2021, to the Non-Final Office Action mailed on 08/19/2021. 
Claims 39, 41, and 45-47 are amended. Claims 51-53 are new. Claims 40, 44, 48, and 49 are cancelled. Claims 39, 41-43, 45-47, and 50-53 are pending and addressed below.
Applicant’s amendment to the claims has overcome claim objection, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 51 and 52, the claims are incomplete as they dependent on the Cancelled claim 40. Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 103
Claims 39, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Si Hongbo et al (US20180167946, priority document date 08/04/2017), hereinafter Si, in view of Cheng Qian et al (US20190052443), hereinafter Cheng.
Regarding claim 39, Si teaches, an apparatus for an access node, comprising: 
a radio frequency (RF) interface (Si: Fig. 2, 210a RF Transceiver), and 
processing circuitry (Si: Fig. 2, 225 Processor) configured to: 
determine a frequency density of the TRS based on a bandwidth for the TRS (Si: [168] teaching TRS configuration, generated by the base station (i.e. ).
Si does not expressly teach, determine a quasi co-location (QCL) relationship of the TRS, wherein the QCL relationship indicates that the TRS is Quasi-Co-Located (QCLed) with a Channel State Information Reference Signal (CSI-RS); encode the TRS based on at least one of the frequency density and the QCL relationship for transmission to a User Equipment via the RF interface.
However, in the same field of endeavor, Cheng teaches, determine a quasi co-location (QCL) relationship of the TRS, wherein the QCL relationship indicates that the TRS is Quasi-Co-Located (QCLed) with a Channel State Information Reference Signal (CSI-RS)  (Cheng: [83] “In FIG. 5, the TRS 508 has a QCL relationship with the SS block 502 and the CSI-RS 506, respectively. The TRS 508 may be received using a Doppler shift derived based on the SS block 502, and may be received using an average delay and a spatial RX derived based on the CSI-RS 506.”, teaches that TRS is QCL’ed with CSI-RS), and 
encode the TRS based on at least one of the frequency density and the QCL relationship for transmission to a User Equipment via the RF interface  (Cheng: [72], [93]-[94] teaches transmitting TRS (i.e. encoding) by the base station based on QCL and frequency information such as frequency density).

This would have been obvious because it would motivate one of ordinary skill in the art to provide tracking functionalities performed by a user equipment (UE) to achieve fine time tracking, fine frequency tracking, delay spread estimation and Doppler spread estimation (Cheng: [3]-[8]).
Regarding claim 41, Si, in view of Cheng, teaches the apparatus, as outlined in the rejection of claim 39.
Si further teaches, wherein the frequency density indicates the number of subcarriers carrying the TRS in a symbol of a Physical Resource Block (PRB) (SI: Table 3 “TRS frequency density (the number of REs/sub-carriers used for TRS per RB within an OFDM symbol where TRS is received”. RB is synonymous with PRB).
Regarding claim 43, Si, in view of Cheng, teaches the apparatus, as outlined in the rejection of claim 39.
Si further teaches, wherein the QCLSerial No. 16/646,176 Page 3 relationship is pre-defined or configured by a higher layer signaling (Si: [179] teaching TRS configuration can be configured by RRC (a higher layer signaling. As outlined above for claim 39, ).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Cheng, as applied to claim 39 above, and further in view of  XU Minghui et al (US20200186311), hereinafter Xu.
Regarding claim 42, Si, in view of Cheng, teaches the apparatus, as outlined in the rejection of claim 39.
Si and Cheng do not expressly teach, wherein the bandwidth of the TRS is determined based on at least one of: a bandwidth of the BWP, and the subcarrier spacing of the BWP.
However, in the same field of endeavor, Xu teaches, wherein the bandwidth of the TRS is determined based on at least one of: a bandwidth of the BWP, and the subcarrier spacing of the BWP (Xu: [103] “In another implementation, the time domain density of the PTRS may alternatively be related to one or more of the following parameters: bandwidth (bandwidth, sometimes may be referred to as a bandwidth part, BP), a cyclic prefix (cyclic prefix, CP) type, a subcarrier spacing,”. It is obvious that subcarrier spacing is related to the bandwidth (i.e. bandwidth part) UE is operating on).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a tracking reference signal mapping in 5G wireless system to deal with a collision between a tracking reference signal and another reference signal (reference signal, RS) or channel  (Xu: [11]).

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Si Si, in view of Cheng, as applied to claim 39 above, and further in view of KIM Yongok et al (US20210037505), hereinafter Kim.
Regarding claim 45, Si, in view of Cheng, teaches the apparatus, as outlined in the rejection of claim 39.
Si and Cheng do not expressly teach, wherein the CSI-RS is within the BWP in the current component carrier.
However, in the same field of endeavor, Kim teaches, wherein the CSI-RS is within the BWP in the current component carrier (Kim: [258] teaches CSI-RS is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si and Cheng’s apparatus to include that CSI-RS is within the BWP in the current component carrier.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient resource allocation mechanism in order to support such wider BW UE in 5G (Kim: [7]).
Regarding claim 46, Si, in view of Cheng, teaches the apparatus, as outlined in the rejection of claim 39.
Si and Cheng do not expressly teach, wherein the CSI-RS is within another BWP in the current component carrier or another component carrier, which is different from the BWP in the component carrier for the TRS.
However, in the same field of endeavor, Kim suggests, wherein the CSI-RS is within another BWP in the current component carrier or another component carrier, which is different from the BWP in the component carrier for the TRS (Kim: [109] teaches UE may have multiple BWPs, [258] teaches CSI-RS is within a BWP. Therefore, CSI-RS can belong to another BWP).

This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient resource allocation mechanism in order to support such wider BW UE in 5G (Kim: [7])

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Si Hongbo et al (US20180167946, priority document date 08/04/2017), hereinafter Si, in view of XIONG Gang et al (US 20200146107), hereinafter Xiong.
Regarding claim 47, Si teaches, an apparatus for a user equipment (UE), comprising: 
a radio frequency (RF) interface (Si: Fig. 3, 305 RF Transceiver), and 
processing circuitry (Si: Fig. 3, 340 Processor) configured to: 
decode the TRS received from the first access node via the RF interface (Si: [96], [162], teaching TRS, like other reference signals (RS) in the wireless system, is sent from the base station and received by the UE. UE decodes the received TRS for “time/frequency synchronization”, [82], [168] lines 1-5 further teaches UE also ), 
wherein a time density of the received first TRS is based on a subcarrier spacing of a bandwidth part (BWP) in a current component carrier for the UE (Si: [82], [169] suggesting TRS configuration, generated by the base station (i.e. access node), includes time density of the TRS, adaptive to subcarrier spacing in the configured bandwidth and carrier frequency (i.e. current component carrier, interpreted as a carrier the apparatus is currently operating on). Configured bandwidth can be interpreted as “bandwidth part”), and a frequency density of the received first TRS is determined based on a bandwidth for the first TRS (Si: [168] teaching TRS configuration, generated by the base station (i.e. access node), includes frequency density of TRS, adaptive to frequency band/bandwidth).
Si does not expressly teach, encode a request for a first Tracking Reference Signal (TRS) for transmission to a first access node via a Physical Random Access Channel (PRACH).
However, in the same field of endeavor, Xu teaches, encode a request for a first Tracking Reference Signal (TRS) for transmission to a first access node via a Physical Random Access Channel (PRACH) (Xiong: [27] “A UE may transmit a physical random access channel (PRACH) to trigger the "on demand" ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si’s apparatus to include encoding a request for a first Tracking Reference Signal (TRS) for transmission to a first access node via a Physical Random Access Channel (PRACH).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a tracking reference signal in 5G wireless system to allow the UE to receive data on the PDSCH with lower error probability and larger coding rate, resulting in significantly increased throughput metrics (Xiong: [29]).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Si, in view of Xiong, as applied to claim 47 above, and further in view of Skov Peter et al (US20140036870), hereinafter Skov.
Regarding claim 50, Si, in view of Xiong, teaches the apparatus, as outlined in the rejection of claim 47.
Si and Xiong do not expressly teach, wherein the processing circuitry is further configured to: determine a gap period, and decode a second TRS received from a second access node during the gap period, wherein during the gap period, no data is transmitted from the first access node to the UE.
However, in the same field of endeavor, Skov teaches, wherein the processing circuitry is further configured to: determine a gap period, and decode a second TRS received from a second access node during the gap period, wherein during the gap period, no data is transmitted from the first access node to the UE (Skov: Fig. 4; Fig. 7, S3, S4; [55]-[57] teaching that UE receives frame patterns for the two base stations, where the frame pattern consists of “ABS” (Almost Blank Subframe). A base station (e.g. first access node) does not transfer data during its “ABS” subframe and the UE gets data from a second base station (second access point) during that time. “ABS” subframe is in essence the “gap period” of the instant claim. UE determines the ABS subframe (gap period) from the signaling information from the base station (see [56]). Data from the second base station during the gap period created by “ABS” can be interpreted, under the BRI, as comprising TRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si and Xiong’s apparatus to include receiving a second TRS from a second access point during a gap period.
(Skov: [10]-[11]).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Xiong, as applied to claim 39 above, and further in view of  XU Minghui et al (US20200186311), hereinafter Xu.
Regarding claim 53, Si, in view of Xiong, teaches the apparatus, as outlined in the rejection of claim 47.
Si and Xiong do not expressly teach, wherein the bandwidth of the TRS is determined based on at least one of: a bandwidth of the BWP, and the subcarrier spacing of the BWP.
However, in the same field of endeavor, Xu teaches, wherein the bandwidth of the TRS is determined based on at least one of: a bandwidth of the BWP, and the subcarrier spacing of the BWP (Xu: [103] “In another implementation, the time domain density of the PTRS may alternatively be related to one or more of the following parameters: bandwidth (bandwidth, sometimes may be referred to as a bandwidth part, BP), a cyclic prefix (cyclic a subcarrier spacing,”. It is obvious that subcarrier spacing is related to the bandwidth (i.e. bandwidth part) UE is operating on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si and Xiong’s apparatus to include that the bandwidth of the TRS is determined based on at least one of: a bandwidth of the BWP, and the subcarrier spacing of the BWP.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a tracking reference signal mapping in 5G wireless system to deal with a collision between a tracking reference signal and another reference signal (reference signal, RS) or channel  (Xu: [11]).

Response to Arguments
Applicant’s arguments filed on 11/18/2021 with respect to independent claims 39 and 47 under USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nam, U.S. Publication No. 20180323933 - APPARATUS AND METHOD FOR EFFECTIVE PTRS OPERATION AND INDICATION IN WIRELESS COMMUNICATION SYSTEM.
NPL in IDS, Ericsson, "On DL PTRS design", 3GPP DRAFT; R1-1714314, 20 August 2017.
NPL in IDS, QUALCOMM INCORPORATED, "Discussion on QCL", 3GPP DRAFT; R1-1711176, 17 June 2017.
NPL in IDS, Xinwei, "Discussion on Phase Tracking RS Design.", R1-1704666, April 3 - 7, 2017.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472